IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,    : No. 157 WAL 2016
                                 :
               Petitioner        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
          v.                     :
                                 :
                                 :
JEREMY TRAVIS WOODARD,           :
                                 :
               Respondent        :

COMMONWEALTH OF PENNSYLVANIA,    : No. 158 WAL 2016
                                 :
               Petitioner        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
          v.                     :
                                 :
                                 :
KEITH REED,                      :
                                 :
               Respondent        :

COMMONWEALTH OF PENNSYLVANIA,    : No. 159 WAL 2016
                                 :
               Petitioner        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
          v.                     :
                                 :
                                 :
JOSHUA N. CAMBRIC,               :
                                 :
               Respondent        :


                              ORDER



PER CURIAM
      AND NOW, this 13th day of October, 2016, the Petition for Allowance of Appeal

and the Petition for Remand are DENIED.




               [157 WAL 2016, 158 WAL 2016 and 159 WAL 2016] - 2